Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                           Status Change from Continuation to Continuation in Part
2.	Considering the new matter of the instant application that was not disclosed in the parent applications, the status of the instant application needs to change from continuation to continuation-in-part because “A continuation or divisional application cannot include new matter. Applicant is required to change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
“transmitting, during a second TTI:
a third set of data in a data portion of a subframe.”. 
The relevant paragraphs of parent application US 2016/0270045 (Application # 14/952,685 filed on Nov. 25, 2015, now Pat. No. 10,595,302), para 0069-0071 and 0075 are as below:


    PNG
    media_image1.png
    766
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    91
    491
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    326
    482
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    326
    490
    media_image4.png
    Greyscale

	The text stated above does not disclose or state anywhere the limitation of claim 1
“transmitting, during a second TTI:
a third set of data in a data portion of a subframe,..”.
	In contrast, instant application (filing date Jan 24, 2020) discloses the claimed limitation at multiple instances e.g. as below:

[AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    322
    606
    media_image5.png
    Greyscale

[AltContent: connector]
    PNG
    media_image6.png
    208
    499
    media_image6.png
    Greyscale

[AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    156
    469
    media_image7.png
    Greyscale

	Same limitation has been disclosed in paragraphs 6-8. 
	If applicant does not agree with the examiner, examiner requests the applicant to underline the text with relevant paragraph numbers from parent application 14/952,685 as indicated above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


3.	Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. patent 10, 595,302 (hereinafter ‘302) in view of Hammarwall et al. US 2014/0177487, hereinafter Hammarwall). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 1, U.S. patent ‘302 discloses:
 A method of wireless communication (Claim 1; Col. 23; line 26), the method comprising:
determining a priority of a first set of data scheduled for transmission during a first transmission time interval (TTI) (Claim 1; Col. 23; lines 27-28);
determining whether a second set of data ready for transmission has a higher priority than the first set of data (Claim 1; Col. 23; lines 30-32);
transmitting, during the first TTI, the second set of data when the second set of data has the higher priority (Claim 1; Col. 23; lines 35-43; and Claim 4; Col. 23; lines 52-56); and transmitting, a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (Claim 1; Col. 23; lines 35-43).
‘302 does not explicitly disclose transmitting during a second TTI: a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses transmitting during a second TTI: a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘302’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.
Regarding claim 9, U.S. patent ‘302 discloses:
An apparatus configured for wireless communication (Claim 7; Col. 24; lines 1-2), the apparatus comprising: a memory; a transceiver; and at least one processor communicatively coupled to the memory and the transceiver (Claim 7; Col. 24; lines 3-5), wherein the at least one processor and the memory are configured to: determine a priority of a first set of data scheduled for transmission during a first transmission time interval (TTI) (Claim 1; Col. 23; lines 27-28);
determine whether a second set of data ready for transmission has a higher priority than the first set of data (Claim 1; Col. 23; lines 30-32);
transmit, during the first TTI, the second set of data when the second set of data has the higher priority (Claim 1; Col. 23; lines 35-43; and Claim 4; Col. 23; lines 52-56); and transmitting, a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (Claim 1; Col. 23; lines 35-43).
‘302 does not explicitly disclose transmit during a second TTI: a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses transmitting during a second TTI: a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘302’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.

Regarding claim 17, U.S. patent ‘302 discloses:
A method of wireless communication (Claim 13; Col. 24; line 53), the method comprising:
utilizing an air interface to receive a transmission during a first transmission time interval (TTI) scheduled for a first set of data, the transmission received during the first TTI comprising a second set of data overriding at least a portion of the first set of data scheduled for the transmission during the first TTI, wherein the second set of data has a higher priority than the first set of data (Claim 13; Col. 24; lines 55-65);
utilizing the air interface to receive a transmission (Claim 13; Col. 24; lines 60-65):
and a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (claim 13; Col. 25; lines1-3).
‘302 does not explicitly disclose receiving transmission during a second TTI: the transmission received during the second TTI including: a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses receiving transmission during a second TTI: the transmission received during the second TTI including: a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘302’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.
Regarding claim 25, U.S. patent ‘302 discloses:
An apparatus configured for wireless communication (Claim 19; Col. 25; line 29), the apparatus comprising : a memory (Claim 19; Col. 25; line 31); a transceiver (Claim 19; Col. 25; line 32); and at least one processor communicatively coupled to the memory and the transceiver, wherein the at least one processor and the memory are configured to:
utilize the transceiver to receive a transmission during a first transmission time interval (TTI) scheduled for a first set of data (Claim 19; Col. 25; lines 36-37), the transmission received during the first TTI comprising a second set of data overriding at least a portion of the first set of data scheduled for the transmission during the first TTI, wherein the second set of data has a higher priority than the first set of data (Claim 19; Col. 26; lines 1-10);
utilize the transceiver to receive a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (Claim 19; Col. 26; lines 1-12).
‘302 does not explicitly disclose to utilize the transceiver to receive a transmission during a second TTI, the transmission received during the second TTI including a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses to utilize the transceiver to receive a transmission during a second TTI, the transmission received during the second TTI including a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘302’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.
Claims 2-8, 10-16, 18-24 and 26-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. patent 10, 595,302 (hereinafter ‘302) in view of Hammarwall. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.

4.	Claims 1-30 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. patent application # 16/752,465 (hereinafter ‘465) in view of Hammarwall et al. US 2014/0177487, hereinafter Hammarwall). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 1, U.S. patent application ‘465 discloses:
 A method of wireless communication (Claim 1), the method comprising:
determining a priority of a first set of data scheduled for transmission during a first transmission time interval (TTI) (Claim 1);
determining whether a second set of data ready for transmission has a higher priority than the first set of data (Claim 1);
transmitting, during the first TTI, the second set of data when the second set of data has the higher priority (Claim 1); and transmitting, a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (Claim 1).
‘465 does not explicitly disclose transmitting during a second TTI: a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses transmitting during a second TTI: a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘465’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.
Regarding claim 9, U.S. patent application ‘465 discloses:
An apparatus configured for wireless communication (Claim 9), the apparatus comprising: a memory; a transceiver; and at least one processor communicatively coupled to the memory and the transceiver (Claim 9), wherein the at least one processor and the memory are configured to: determine a priority of a first set of data scheduled for transmission during a first transmission time interval (TTI) (Claim 9);
determine whether a second set of data ready for transmission has a higher priority than the first set of data (Claim 9);
transmit, during the first TTI, the second set of data when the second set of data has the higher priority (Claim 9); and transmitting, a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (Claim 9).
‘465 does not explicitly disclose transmit during a second TTI: a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses transmitting during a second TTI: a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘465’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.
Regarding claim 17, U.S. patent application ‘465 discloses:
A method of wireless communication (Claim 17), the method comprising:
utilizing an air interface to receive a transmission during a first transmission time interval (TTI) scheduled for a first set of data, the transmission received during the first TTI comprising a second set of data overriding at least a portion of the first set of data scheduled for the transmission during the first TTI, wherein the second set of data has a higher priority than the first set of data (Claim 17);
utilizing the air interface to receive a transmission (Claim 17):
and a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (claim 17).
‘465 does not explicitly disclose receiving transmission during a second TTI: the transmission received during the second TTI including: a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses receiving transmission during a second TTI: the transmission received during the second TTI including: a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘465’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.
Regarding claim 25, U.S. patent application ‘465 discloses:
An apparatus configured for wireless communication (Claim 19;), the apparatus comprising: a memory (Claim 19; Col. 25; line 31); a transceiver (Claim 25); and at least one processor communicatively coupled to the memory and the transceiver, wherein the at least one processor and the memory are configured to:
utilize the transceiver to receive a transmission during a first transmission time interval (TTI) scheduled for a first set of data (Claim 25), the transmission received during the first TTI comprising a second set of data overriding at least a portion of the first set of data scheduled for the transmission during the first TTI, wherein the second set of data has a higher priority than the first set of data (Claim 25);
utilize the transceiver to receive a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (Claim 25).
‘465 does not explicitly disclose to utilize the transceiver to receive a transmission during a second TTI, the transmission received during the second TTI including a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses to utilize the transceiver to receive a transmission during a second TTI, the transmission received during the second TTI including a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘465’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.
Claims 2-8, 10-16, 18-24 and 26-30 are also rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. patent application ‘465 discloses.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 1, 2, 4-6, 9, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2014/0200684, hereinafter Mizutani) in view of Zhao (CN 101815355, hereinafter Zhao).
	Regarding claim 1, Mizutani discloses:
	determining a priority of a first set of data scheduled for transmission during a first transmission time interval (TTI) (para 0009 and 0114; priority determination section determines the  priority of data scheduled to be transmitted in a frame);
	determining whether a second set of data ready for transmission has a higher priority than the first set of data (para 0009 and 0010; 0110; 0120 and 0122; determining the priority of the second data); transmitting, during the first TTI, the second set of data when the second set of data has the higher priority (para 0010; 0054 and  0120; interrupting the first data and transmits the second higher priority data during first frame); and transmitting, during a second TTI a third set of data in a data portion of a subframe (para 0011 and 0012; second frame contains third set of data because second set of data has been transmitted in first frame).
	Mizutani does not explicitly disclose an override indicator that is at least partially embedded in the data portion, wherein the override indicator is configured to indicate that the first set
of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority.
	In an analogous art, Zhao disclose an override indicator that is at least partially embedded in the data portion (para 0087; receives the data that includes the process number and new data indication), wherein the override indicator is configured to indicate that the first set
of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (para 0071; 0087; 0099, wherein the new data indication is the second data with higher priority). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani’s method/system by adding Zhao’s disclosure in order to improve the integrity of the data in a communication system. 
	Regarding claims 9, Mizutani discloses a memory; a transceiver; and at least one processor (para 0005; a processor) communicatively coupled to the memory (para 0070- memory) and the transceiver (para 0064; transmitter and receiver), wherein the at least one processor and the memory are configured to perform the method steps of claim 1.
	Regarding claims 17, Mizutani discloses:
	receiving a transmission during a first transmission time interval (TTI) scheduled for a first set of data (para 0009 and 0114), the transmission received during the first TTI comprising a second set of data overriding at least a portion of the first set of data scheduled for the transmission during the first TTI (para 0010 and 0054; second data with higher priority overrides first data), wherein the second set of data has a higher priority than the first set of data (para 0010; 0054 and  0120; interrupting the first data to transmit the second higher priority data during first frame); receiving a transmission during a second TTI (para 0011 and 0012; second frame), the transmission received during the second TTI including: a third set of data in a data portion of a subframe (para 0011 and 0012; second frame contains third set of data because second set of data has been transmitted in first frame).
	Mizutani does not explicitly disclose using air interface for receiving transmission during first and second transmission time interval; an override indicator that is at least partially embedded in the data portion, wherein the override indicator is configured to indicate that the first set
of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority.
	In an analogous art, Zhao disclose using air interface for receiving transmission during first and second transmission time interval (para 0006; wireless); an override indicator that is at least partially embedded in the data portion (para 0087; receives the data that includes the process number and new data indication), wherein the override indicator is configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (para 0071; 0087; 0099, wherein the new data indication is the second data with higher priority). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani’s method/system by adding Zhao’s disclosure in order to improve the integrity of the data in a communication system. 
	Regarding claims 25, Mizutani discloses a memory; a transceiver; and at least one processor (para 0005; a processor) communicatively coupled to the memory (para 0070- memory) and the transceiver (para 0064; transmitter and receiver), wherein the at least one processor and the memory are configured to perform the method steps of claim 17.
	Regarding claims 2 and 10, Mizutani does not explicitly disclose wherein the override indicator is transmitted in a control channel that is at least partially embedded in the data portion.
	In an analogous art, Zhao discloses wherein the override indicator is transmitted in a control channel that is at least partially embedded in the data portion (para 0059; control channel indicates the interruption). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani’s method/system by adding Zhao’s disclosure in order to improve the integrity of the data in a communication system.
	Regarding claims 4, 12, 19, and 27, Mizutani discloses wherein the second TTI is/received after the first TTI (para 0009; second frame after first frame).
	Regarding claims 5, 13, and 21 Mizutani does not explicitly disclose wherein the override indicator is different from scheduling information transmitted prior to the transmission of the first TTI, wherein the scheduling information is configured to schedule data for resource elements in the first TTT.
	In an analogous art, Zhao discloses wherein the override indicator is different from scheduling information transmitted prior to the transmission of the first TTI (para 0060), wherein the scheduling information is configured to schedule data for resource elements in the first TTT (para 0019 and 0050). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani’s method/system by adding Zhao’s disclosure in order to improve the integrity of the data in a communication system.
	Regarding claims 6, 14, 22, and 29, Mizutani does not explicitly disclose wherein the override indicator is configured to indicate a puncturing of a resource element in the first TTI to include the second set of data having the higher priority.
	In an analogous art, Zhao discloses wherein the override indicator is configured to indicate a puncturing of a resource element in the first TTI to include the second set of data having the higher priority (para 0010 -0012; 0037; 0050 and 0071). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani’s method/system by adding Zhao’s disclosure in order to improve the integrity of the data in a communication system.

5.	Claims 3, 11, 20 and 28 are rejected over Mizutani/Zhao and further in view of Yu et al. (US 2008/0056118).
Regarding claims 3, and 11, Mizutani/Zhao does not explicitly disclose that the control channel comprises one or more pilot tones at least partially embedded in the data portion of the subframe.
In an analogous art, Yu discloses that the control channel comprises one or more pilot tones at least partially embedded in the data portion of the subframe (Para 0016 and 0054). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the invention of Mituzani/Zhao’s method/system by adding the limitation of Yu in order to improve link performance in an OFDM system.
Regarding claims 20, and 28, Mizutani does not explicitly disclose wherein the override indicator is included in a control channel.
	In an analogous art, Zhao discloses wherein the override indicator is included in a control channel (para 0059; control channel indicates the interruption). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani’s method/system by adding Zhao’s disclosure in order to improve the integrity of the data in a communication system.
 Mizutani/Zhao does not explicitly disclose that the control channel comprises one or more pilot tones at least partially embedded in the data portion of the subframe.
In an analogous art, Yu discloses that the control channel comprises one or more pilot tones at least partially embedded in the data portion of the subframe (Para 0016 and 0054). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the invention of Mituzani/Zhao’s method/system by adding the limitation of Yu in order to improve link performance in an OFDM system.

6.	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani/Zhao in view of Hammarwall et al. (US 2014/0177487, hereinafter Hammarwall).
Regarding claims 7, and 15, Mizutani/Zhao does not explicitly disclose determining whether the first TTI is included in a multi-user multiple-input multiple-output (MU-MIMO) transmission, transmitting, during the second TTI a modulation indicator when the first TTI is included in the MU-MIMO transmission.
In an analogous art, Hammarwall discloses determining whether the subframe is included in a multi-user multiple-input multiple-output (MU-MIMO) transmission (Para 0051 and 0076), transmitting, during the second TTI a modulation indicator when the first TTI is included in the MU-MIMO transmission (Para 0051 and 0076). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the invention of Mizutani/Zhao’s method/system by adding the limitation of Hammarwall in order to improve scheduling in MIMO system.
Regarding claims 8, and 16, Mizutani/Zhao does not explicitly disclose indicator is configured to indicate information corresponding to a modulation of another apparatus that is included in the MU-MIMO transmission.
In an analogous art, Hammarwall discloses indicator is configured to indicate information corresponding to a modulation of another apparatus that is included in the MU-MIMO transmission (Para 0051 and 0076). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the invention of Mizutani/Zhao by adding the limitation of Hammarwall in order to improve scheduling in MIMO system.
7.	Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani/Zhao in view of Kanterakis (US 2006/0209970, hereinafter Kanterakis).
	Regarding claims 18 and 26, Mizutani/Zhao does not explicitly disclose
wherein the override indicator is received after the second set of data is received.
In an analogous art, Kanterakis discloses wherein the override indicator is received after the second set of data is received (para 0006; 0024 and 0025). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the invention of Mizutani/Zhao by adding Kanterakis’s disclosure in order to improve resource allocation in a communication system.
There is no prior art rejection for claims 23, 24 and 30. 

	Conclusion
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462